Citation Nr: 0938664	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  06-22 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Buffalo, New York


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The Veteran had active service from April 1942 to December 
1946.  He suffered shrapnel wounds in service and served in 
combat.  The appellant seeks benefits as his surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 RO rating decision 
that denied service connection for the cause of the Veteran's 
death.  In August 2008, the Board remanded this appeal for 
further development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in March 2005.  The death certificate 
lists the immediate cause of death as cardiopulmonary arrest 
due to or a consequence of peripheral vascular disease and a 
cerebral vascular accident due to or a consequence of 
Alzheimer's disease.  These disorders began many years after 
service and were not caused by any incident of service.  

2.  During the veteran's lifetime, service connection was 
established for complete ankylosis of the right elbow due to 
residuals of a shrapnel wound (rated 60 percent) and complete 
ankylosis of the left knee due to a shrapnel wound (rated 50 
percent).  The established service-connected disorders did 
not play a role in his death.  




CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the Veteran's death.  38 U.S.C.A. 
§§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.312 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107; 38 C.F.R. § 3.159.  The notice should inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim.  It should also 
inform the claimant about the information and evidence that 
VA will seek to provide, and the information and evidence the 
claimant is expected to provide.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004).  

Certain additional notice requirements attach in the context 
of a claim for Dependency Indemnity and Compensation (DIC) 
benefits based on service connection for the cause of death.  
See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Generally, 
section 5103(a) notice for a DIC case must include:  (1) a 
statement of the conditions, if any, for which a veteran was 
service-connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  The content of the 
section 5103(a) notice letter will depend upon the 
information provided in the claimant's application.  

Here, the RO sent correspondence in April 2005, 
correspondence in September 2005, a rating decision in 
November 2005, a statement of the case in June 2006, 
correspondence in December 2008, and additional 
correspondence in April 2009.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decision.  Additionally, the December 2008 correspondence and 
the April 2009 correspondence (both noted above) specifically 
notified the appellant of the information required to comply 
with the requirements indicated in Hupp, supra.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, and the 
responsibilities of the parties in obtaining the evidence.  
The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant.  The case was last readjudicated in a September 
2009 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained a medical opinion in relation to this 
claim.  Thus, the Board finds that VA has satisfied both the 
notice and duty to assist provisions of the law.  

Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause of death or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it must contribute substantially or materially; it is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
for a "chronic disease," may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The appellant essentially contends that the vascular disease 
and dementia that caused the Veteran's death were related to 
his service-connected residuals of shell fragment wounds of 
the right elbow and left knee.  

The Veteran had active service from April 1942 to December 
1946.  He suffered shrapnel wounds in service and served in 
combat.  The Veteran's available service medical records show 
no complaints of or treatment for peripheral vascular 
disease, a cerebrovascular accident, Alzheimer's disease, or 
for any brain disorders, pulmonary disorders, or other 
cardiovascular disorders.  

Post-service private and VA treatment records show treatment 
for disorders including, hypertension, peripheral vascular 
disease, diabetes mellitus, and for Alzheimer's disease.  

A January 1949 VA examination report, slightly over two years 
after the Veteran's separation from service, indicated a 
blood pressure reading of 135/105.  The impression included 
obesity.  It was noted that the Veteran's blood pressure 
would be re-checked in three months.  

A January 1982 report from F. A. Rossman, M.D., related 
diagnoses including rule out radiculopathy L5, left, due to 
herniated disc or ischemia, and hypertension.  A June 1982 
statement from W. M. Kelly, M.D., noted that the Veteran had 
been under his care since 1972 for treatment for 
hypertension.  It was reported that the Veteran also had 
other disorders including mild diabetes and gout.  

A March 2004 VA treatment entry related diagnoses of 
Alzheimer's disease; noninsulin dependent diabetes mellitus; 
onychomycocis; left hip pressure sore; glaucoma; and 
osteoarthritis.  

The final March 2005 discharge summary from St. Joseph's 
Hospital indicated discharge diagnoses of cerebrovascular 
accident to probable global ischemia secondary to hypoxemia 
and hypotension; severe dementia of the Alzheimer's type; 
hypertension/hypertensive cardiovascular disease; diabetes 
mellitus; and severe degenerative joint disease with war 
trauma.  

The Veteran died in March 2005.  The death certificate lists 
the immediate cause of death as cardiopulmonary arrest due to 
or a consequence of peripheral vascular disease and a 
cerebral vascular accident due to or a consequence of 
Alzheimer's disease.  

At the time of his death, the Veteran was service-connected 
for complete ankylosis of the right elbow due to residuals of 
a shrapnel wound (rated 60 percent) and complete ankylosis of 
the left knee due to a shrapnel wound (rated 50 percent).  
The Veteran was also entitled to special monthly compensation 
based on the loss of use of one hand from October 19, 1989.  

In a March 2005 statement, D. Romeo, M.D., reported that the 
Veteran was a patient of his who had recently died from 
complications of small vessel disease of his brain and 
advanced Alzheimer's.  Dr. Romeo indicated that the Veteran 
suffered severe mental, emotional, and physical trauma in 
World War II for which he was disabled for his entire post 
war life.  Dr. Romeo stated that "it [was] conceivable that 
the [Veteran] could have had a progression of vascular 
disease and dementia related to the stress he was under from 
his war related wounds for his entire life that lead to his 
premature cerebral vascular and mental disease."  

A January 2009 statement from a VA examiner noted that the 
Veteran's claims file and electronic records had been 
reviewed.  The examiner reported that the Veteran died in 
March 2005.  The examiner indicated that the medical 
examiner's report was reviewed and that it showed that the 
Veteran's cause of death as cardiopulmonary arrest related to 
peripheral vascular disease, a cerebrovascular accident, and 
Alzheimer's disease.  The examiner also stated that he 
reviewed a statement from Dr. Romeo.  The examiner commented 
that it was his medical opinion that "the Veteran's cause of 
death was not etiologically related to his period of service 
including his service-connected disability."  The examiner 
indicated that his rationale for the opinion was that the 
Veteran was later diagnosed with those conditions, the first 
of which was hypertension, with the Veteran receiving 
treatment in 1972.  The examiner noted that the Veteran had 
one episode (apparently of elevated blood pressure) 
documented in 1949 and that he was expected to follow up in 
three months.  The examiner stated, however, that no further 
information was available after that time.  

The examiner indicated that the Veteran also had service-
connected disabilities which limited mobility of his knee as 
well as mobility of his elbow.  The examiner remarked that he 
could speculate that stress from those injuries would have 
aggravated the condition of peripheral vascular disease, but 
that he had no concrete evidence of that.  It was noted that 
the Veteran had a family history of cardiac conditions with 
both is mother and father, and that this history had a higher 
degree of relation to his "causes" than anything related to 
his period of service.  

The examiner commented that as to whether Veteran's service-
connected injuries with complete ankylosis of the right elbow 
due to residuals of a shrapnel wound and complete ankylosis 
of the left knee due to shrapnel wound caused or contributed 
to his death, "it [was] less likely than not that [those 
conditions] would have caused or contributed to his death."  
The examiner stated that, however, the stress of dealing with 
those injuries throughout life may have aggravated the 
Veteran's condition of peripheral vascular disease.  The 
examiner remarked that "again, there [was] no concrete 
evidence of [that] available."  The examiner reported that 
the Veteran was not treated for any type of stress reaction 
or condition throughout his lifetime, but developed 
Alzheimer's disease in the 1990s.  The examiner noted that 
Dr. Romeo made a statement concerning such relationship and 
he felt that it was conceivable that the Veteran could have 
had a progression of vascular disease and dementia related to 
the stress he was under from his war-related wounds 
throughout his entire life that led to his premature vascular 
accident and mental disease.  The examiner indicated that, 
"again, the Veteran had a history of hypertension which was 
more likely the cause of [those] conditions."  The examiner 
remarked that the Veteran "also had a significant family 
history of cardiac disease and which could have progressed to 
[the] conditions of peripheral vascular disease, 
cerebrovascular accident, and Alzheimer's disease."  

In evaluating the probative value of competent medical 
evidence, the United States Court of Appeals for Veterans 
Claims (hereinafter Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, the determination of credibility is 
the province of the Board.  It is not error for the Board to 
favor the opinion of one competent medical expert over that 
of another when the Board gives an adequate statement of 
reasons or bases.  See Owens v.  Brown, 7 Vet. App. 429, 433 
(1995).  

The Board observes that the March 2005 statement from Dr. 
Romeo reported that the Veteran was a patient of his who had 
died from complications of small vessel disease of his brain 
and advanced Alzheimer's.  Dr. Romeo indicated that the 
Veteran suffered severe mental, emotional, and physical 
trauma in World War II for which he was disabled for his 
entire post war life.  Dr. Romeo stated that "it [was] 
conceivable that the [Veteran] could have had a progression 
of vascular disease and dementia related to the stress he was 
under from his war related wounds for his entire life that 
lead to his premature cerebral vascular and mental disease."  
The Board notes that there is no indication that Dr. Romeo 
reviewed the Veteran's entire claims file in providing his 
opinion.  Although an examiner can render a current diagnosis 
based on his examination of a claimant, without a thorough 
review of the record, his opinion regarding etiology if based 
on facts reported by the claimant can be no better than the 
facts alleged by the claimant.  See Swann v. Brown, 5 Vet. 
App. 229 (1993).  Additionally, the Board notes that Dr. 
Romeo's statement is speculative in that he used the terms 
"could have had".  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992) (medical evidence which merely indicates that 
the alleged disorder "may or may not" exist or "may or may 
not" be related, is too speculative to establish the presence 
of a claimed disorder or any such relationship).  Given these 
circumstances, the March 2005 opinion from Dr. Romeo has 
little probative value in this matter.  

Conversely, the Board notes that the January 2009 statement 
from a VA examiner specifically noted that the Veteran's 
claims file and electronic records were reviewed.  The 
examiner also reported that he reviewed Dr. Romeo's 
statement.  The examiner indicated that the medical 
examiner's report was reviewed and that it showed that the 
Veteran's cause of death as cardiopulmonary arrest related to 
peripheral vascular disease, a cerebrovascular accident, and 
Alzheimer's disease.  The examiner commented that it was his 
medical opinion that "the Veteran's cause of death was not 
etiologically related to his period of service including his 
service-connected disability."  The examiner indicated that 
his rationale for the opinion was that the Veteran was later 
diagnosed with those conditions, the first of which was 
hypertension, with the Veteran receiving treatment in 1972.  
The examiner indicated that the Veteran also had service-
connected disabilities which limited mobility of his knee as 
well as immobility of his elbow.  The examiner remarked that 
he could speculate that stress from those injuries would have 
aggravated the condition of peripheral vascular disease, but 
that he had no concrete evidence of that.  The examiner 
reported that the Veteran's family history of cardiac 
conditions (both his mother and father) had a higher degree 
of relation to his "causes" than anything related to his 
period of service.  

Additionally, the examiner specifically commented that as to 
whether Veteran's service-connected injuries with complete 
ankylosis of the right elbow due to residuals of a shrapnel 
wound and complete ankylosis of the left knee due to shrapnel 
wound caused or contributed to his death, "it [was] less 
likely than not that [those conditions] would have caused or 
contributed to his death."  The examiner, however, that the 
stress of dealing with those injuries throughout life may 
have aggravated the Veteran's condition of peripheral 
vascular disease.  The examiner remarked that "again, there 
[was] no concrete evidence of [that] available."  The 
examiner further reported that the Veteran was not treated 
for any type of stress reaction or condition throughout his 
lifetime, but developed Alzheimer's disease in the 1990s.  
The examiner noted that Dr. Romeo felt that it was 
conceivable that the Veteran could have had a progression of 
vascular disease and dementia related to the stress he was 
under from his war-related wounds throughout his entire life 
that led to his premature vascular accident and mental 
disease.  The examiner indicated that, "again, the Veteran 
had a history of hypertension which was more likely the cause 
of [those] conditions."  The examiner remarked that the 
Veteran "also had a significant family history of cardiac 
disease and which could have progressed to [the] conditions 
of peripheral vascular disease, cerebrovascular accident, and 
Alzheimer's disease."  The Board observes that the VA 
examiner reviewed the Veteran's claims file, provided 
rationales for his opinions, and discussed the March 2005 
statement from Dr. Romeo.  Therefore, the Board finds that 
the VA examiner's opinions are the most probative in this 
matter.  See Wensch v. Principi, 15 Vet. App. 362 (2001).  

The Board observes that there is no medical evidence of 
peripheral vascular disease, a cerebrovascular accident, 
Alzheimer's disease, or for any brain disorders, pulmonary 
disorders, or other cardiovascular disorders during the 
Veteran's period of service or for many years after service.  
The probative medical evidence does not suggest that any such 
disorder was related to any incident of service.  

Furthermore, there is no competent evidence of record showing 
that the disorders that resulted in the Veteran's death, 
peripheral vascular disease, a cerebral vascular accident, 
and Alzheimer's disease were incurred in or aggravated by 
service or were proximately due to or the result of any 
disease or injury incurred in or aggravated by service.  

The Board has considered the appellant's contentions.  As a 
layperson, however, the appellant is not competent to give a 
medical opinion on the diagnosis or etiology of a condition.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

The weight of the credible evidence demonstrates that the 
conditions involved in the Veteran's death occurred many 
years after service and were not caused by any incident of 
service.  The fatal conditions were not incurred in or 
aggravated by service, and they were not service-connected.  
A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death, and thus there is 
no basis to award service connection for the cause of the 
Veteran's death.  The preponderance of the evidence is 
against the claim for service connection for the cause of the 
Veteran's death.  Thus, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

In making this determination, the Board does not wish to 
convey any lack of sympathy for the appellant in this matter, 
nor for the unfortunate circumstances which resulted in the 
Veteran's death.  Moreover, the Board does not doubt the 
sincerity of the appellant's contentions.  That being said, 
the Board is bound by the laws and regulations governing the 
payment of benefits, which, in this case, do not support the 
award of benefits.  



ORDER

Service connection for the cause of the Veteran's death is 
denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


